t c memo united_states tax_court patrick a reesink and jill mitchel reesink petitioners v commissioner of internal revenue respondent docket no filed date woodford gregory rowland for petitioners chong s hong for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioners’ joint federal_income_tax of dollar_figure and a sec_6662 a accuracy-related 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure penalty of dollar_figure after concessions the issues remaining for decision are whether petitioners’ sale of rental property followed by their purchase of real_estate qualifies as a sec_1031 like-kind_exchange we hold that it does whether dollar_figure paid to petitioners in settlement of a lawsuit is taxable_income to petitioners we hold that it is and whether petitioners are liable for the sec_6662 accuracy-related_penalty in regard to the underpayment resulting from the like-kind_exchange the settlement proceeds underreported rental income and travel_expenses we hold that they are liable for the sec_6662 penalty on portions of the underpayment associated with the settlement proceeds rental income and travel_expenses findings_of_fact petitioners resided in california at the time their petition was filed they married on date and have two children--patrick reesink’s son from a 2petitioners concede that they underreported dollar_figure of rental receipts however they contest whether they should be liable for the associated sec_6662 accuracy-related_penalty 3petitioners originally contested respondent’s disallowance of dollar_figure of travel_expenses petitioners now concede that they are unable to substantiate these travel_expenses prior marriage born in date and an adopted son born in date and adopted date mr reesink was born and raised in san francisco california in the 1970s he began working as a butcher and station cook for the bohemian club mr reesink also worked for the bohemian grove every summer in he bought a trailer near the bohemian grove so that he would have a place to stay while working there during the summer months mr reesink continued working for the bohemian club and the bohemian grove until when he began to suffer from a blood clot in his left ankle he was declared permanently disabled by the social_security administration as of date and he began receiving monthly disability benefits of approximately dollar_figure in date mr reesink was unable to continue working for the bohemian club and the bohemian grove as a result of his disability petitioners’ wages decreased from dollar_figure in to dollar_figure in 4petitioners were in adoption proceedings with respect to their adopted son after they had physical custody in mr reesink’s son from his prior marriage lives primarily with his biological mother mr reesink has been responsible for paying approximately dollar_figure per month in child_support since 5the bohemian club is a private men’s club in san francisco california which owns the bohemian grove the bohemian grove is a big_number acre campground near guerneville california dollar_figure in dollar_figure in and zero in moreover mrs reesink did not earn any wages during and i the reesink brothers in brothers patrick and michael reesink purchased a six-unit apartment building apartment building on 38th avenue san francisco california from their parents each acquired a tenancy_in_common ownership_interest in the building and that concludes our record of civil behavior between the two brothers at trial mr reesink accused michael reesink of attacking and strangling him on several occasions as well as poisoning him by pouring cleaning fluid into his drinking water conversely michael reesink stated at trial that mr reesink has left him holding the bag on several occasions while mr reesink went out to have a real good fancy time at some time after reviewing the financial statements for the apartment building mr reesink determined that michael reesink had been stealing money from him in late mr reesink sued his brother michael reesink in state court for partition breach of contract breach of implied covenant of good_faith and fair dealing fraud negligent misrepresentation and other causes of action with respect to their joint_interests in the apartment building on date the brothers settled the case pursuant to the settlement agreement the brothers agreed to sell the apartment building and divide the net_proceeds equally moreover the agreement instructed michael reesink to pay dollar_figure from his share of the net_proceeds to mr reesink ii the sale of the apartment building on date the brothers sold the apartment building for dollar_figure million each brother’s pro_rata share of the gross sale price was dollar_figure pursuant to the settlement agreement michael reesink paid mr reesink dollar_figure via the apartment building sale escrow account petitioners elected to pursue a sec_1031 like-kind exchange7 with respect to the proceeds--they paid the remaining debt and associated expenses of the sale received dollar_figure which they 6the settlement agreement stated michael shall pay to patrick the sum of dollar_figure as payment in full for his claims arising from the events described in his complaint while the purpose of the dollar_figure payment is unclear because of the multitude of allegations in the complaint the complaint does not ask for damages to compensate for physical injury or sickness however michael testified at trial i paid dollar_figure to my brother in the sale of the proceeds of the property because he and i had three physical violent confrontations over different times 7petitioners were familiar with the concept of sec_1031 like-kind_exchanges before the sale of the apartment building in petitioners sold investment real_estate on central avenue san francisco california and used the proceeds to purchase investment real_estate on janet lane guerneville california janet lane property the janet lane property is a big_number square-foot single-family home built in it has two bedrooms and one bath with a total lot size of big_number square feet petitioners borrowed dollar_figure of the dollar_figure purchase_price characterized as taxable boot under sec_1031 on their income_tax return and used the remaining dollar_figure to purchase property on laurel lane in guerneville california laurel lane property petitioners did not recognize the dollar_figure gain from the sale of their interest in the apartment building as income on their income_tax return iii the laurel lane property after selling the apartment building petitioners began searching for real_estate around guerneville california and the lake tahoe area on one trip to lake tahoe petitioners met with a realtor from agate bay realty who presented them with a few options petitioners eventually made an offer on one property but the deal fell through thereafter dave millar a realtor who had worked with petitioners on their purchase of the janet lane property suggested petitioners take a look at the laurel lane property--a big_number square-foot single-family home on date petitioners purchased the laurel lane property for dollar_figure as well as an undeveloped adjacent lot for dollar_figure they received a residential_loan of dollar_figure from home loans usa to help finance the purchase of 8the laurel lane property was built in and has three bedrooms three bathrooms and a total lot size of big_number square feet the adjacent lot size is big_number square feet the laurel lane property subject_to a deed_of_trust a box was checked on the loan application indicating that the laurel lane property was purchased for investment purposes petitioners paid dollar_figure of settlement charges associated with the sale of the laurel lane property the seller financed dollar_figure of the adjacent lot’s selling_price petitioners posted flyers throughout guerneville advertising the laurel lane property for rent but did not advertise in the newspaper mr reesink’s other brother richard reesink changed light fixtures and installed security lighting at the laurel lane property he saw for rent signs at the laurel lane property every time he was there which he estimated to be at least or times on advice from mr millar petitioners attempted to rent the laurel lane property for dollar_figure per month on two different occasions potential renters tabatha howell and scott wright visited the laurel lane property however both parties ultimately notified petitioners by letter that they had decided not to rent the laurel lane property because the monthly rent was out of their price range 9petitioners used a similar advertising strategy to rent the janet lane property which was renting for dollar_figure to dollar_figure per month petitioners reported gross rental income for the janet lane property of dollar_figure for zero for dollar_figure for and dollar_figure for petitioners never lowered their monthly asking price nor did they ever find tenants for the laurel lane property iv petitioners’ move to the laurel lane property at the beginning of petitioners owned the following properties their primary residence10 on 48th avenue san francisco california primary residence the janet lane property and the laurel lane property with adjacent lot petitioners were responsible for making mortgage payments associated with all of the properties as well as payments on a home equity line of credit heloc associated with their primary residence before the sale of their primary residence petitioners’ material liabilities consisted of primary residence--dollar_figure janet lane property--dollar_figure heloc--dollar_figure and laurel lane property--dollar_figure on the laurel lane mortgage application petitioners valued their primary residence at dollar_figure and the janet lane property at dollar_figure while petitioners purchased the laurel lane property and adjacent lot for dollar_figure and dollar_figure respectively they believe the values of these properties had dropped significantly since their purchase finally petitioners faced current or upcoming payments for their son’s adoption their children’s tuition child_support litigation 10mr reesink acquired the primary residence around it was a victorian style house one block from the ocean with a large yard and a view of the ocean expenses associated with the apartment building real_property expenses and other standard living_expenses after failing to rent the laurel lane property for several months mr reesink became concerned that they could no longer afford all three properties mrs reesink became very upset when mr reesink proposed that they sell their primary residence11--she loved living in san francisco she did not want to transfer their adopted son to another school and she thought about leaving mr reesink if he insisted on moving on or around date petitioners entered into a contract to list their primary residence for sale petitioners believed they had two options at the time they placed their primary residence for sale--either temporarily move in with mr reesink’s sister or live at the laurel lane property they did not consider purchasing another property on date petitioners entered into a contract to sell their primary residence and they closed the sale on date the house sold for dollar_figure with petitioners receiving dollar_figure in net_proceeds petitioners moved into the laurel lane property in date and continue to reside there today 11petitioners believed that the laurel lane property had dropped significantly in value in the wake of the housing crises and that their primary residence was the only property in which they had accumulated much equity v other matters michael mclaughlin an enrolled_agent has prepared mr reesink’s tax_return every year since as well as petitioners’ joint income_tax returns every year since their marriage he first learned of the sale of the apartment building and purchase of the laurel lane property in upon receiving petitioners’ tax information petitioners’ eventual decision to move into the laurel lane property was never discussed with mr mclaughlin nor was the dollar_figure petitioners received from the settlement agreement with michael reesink michael reesink provided mr mclaughlin with the income and expense statements for the apartment building the statements were handwritten and incomplete mr mclaughlin mistakenly underreported petitioners’ gross rental receipts by dollar_figure petitioners also reported a dollar_figure miscellaneous itemized_deduction on schedule a itemized_deductions for that deduction was for expenses_incurred while traveling to and from the lake tahoe region in search of real_estate petitioners timely filed their joint federal_income_tax 12petitioners reported dollar_figure of rental gross_receipts from the apartment building on their joint federal_income_tax return actual gross rental receipts from the apartment building were dollar_figure moreover petitioners’ gross rental receipts from the apartment building were dollar_figure for dollar_figure for and dollar_figure for return and on date respondent issued to petitioners a notice_of_deficiency opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 dollar_figure i the like-kind_exchange sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that is to be held either for productive use in a trade_or_business or for investmentdollar_figure one of the primary purposes for allowing the deferral of gain in a like-kind_exchange is to avoid imposing a tax upon a taxpayer who while changing his form of ownership is continuing the nature of his investment 74_tc_653 under sec_1031 the basis_of_property acquired in a sec_1031 13petitioners do not contend that sec_7491 should apply to shift the burden_of_proof to respondent 14in an otherwise qualifying like-kind_exchange a taxpayer’s realized gain is recognized to the extent the consideration received includes unqualified property boot sec_1031 sec_1_1031_a_-1 income_tax regs exchange is the same as the basis of the property exchanged decreased by any money that the taxpayer receives and increased by any gain that the taxpayer recognizes sec_1031 and the regulations thereunder allow for deferred exchanges of property under sec_1031 and sec_1_1031_k_-1 income_tax regs however the property a taxpayer receives in the exchange replacement_property must be identified within days of the transfer of the property relinquished in the exchange relinquished_property and received by the earlier of days after the transfer of the relinquished_property or the due_date including extensions of the transferor’s tax_return for the tax_year in which the relinquished_property is transferred respondent concedes that these timing requirements were met respondent disputes only whether petitioners held the laurel lane property with investment intent at the time of the exchange a taxpayer’s intent to hold a property for productive use in a trade_or_business or for investment is a question of fact that must be determined at the time of the exchange 81_tc_782 aff’d 760_f2d_1039 9th cir 78_tc_225 taxpayers bear the burden of proving that they had the requisite investment intent click v commissioner t c pincite 43_bta_194 aff’d 127_f2d_931 2d cir we have held that investment intent must be the taxpayer’s primary motivation for holding the exchanged property in order for the property to qualify as held for investment for purposes of sec_1031 moore v commissioner tcmemo_2007_134 the use of property solely as a personal_residence is antithetical to its being held for investment 602_f2d_1341 9th cir respondent cites goolsby v commissioner tcmemo_2010_64 to support his allegation that petitioners did not hold the laurel lane property with investment intent in goolsby the taxpayers made the purchase of the replacement_property contingent on the sale of their former personal_residence and sought advice regarding whether they could move into the replacement_property if renters could not be found the taxpayers’ only rental efforts consisted of placing a single advertisement in a neighborhood newspaper within two weeks of purchasing the property the taxpayers began preparations to refinish the basement the taxpayers subsequently moved into the replacement_property within two months of acquiring it on the basis of the above events we found the taxpayers did not hold the replacement_property with investment intent at the time of the exchange in moore we found the taxpayers’ sale of one vacation property followed by the purchase of another vacation property did not qualify as a sec_1031 like-kind_exchange because at the time of the exchange the taxpayers’ primary motivation for holding the properties was not for investment the taxpayers used both vacation properties exclusively for recreational purposes--they never attempted to rent either property we held that the mere expectation that the properties would increase in value is not enough to show the properties were held primarily with investment intent unlike the taxpayers in goolsby who placed a single advertisement in a newspaper and then moved into the replacement_property two months later petitioners placed fliers throughout guerneville showed the laurel lane property to potential renters and waited almost eight months before moving in more importantly the taxpayers in goolsby made the purchase of the replacement_property contingent on the sale of their personal_residence petitioners on the other hand decided to sell their personal_residence almost six months after purchasing the laurel lane property furthermore unlike the taxpayers in moore petitioners made attempts to rent the laurel lane property and refrained from using it for recreational purposes before moving in respondent argues that petitioners’ actions surrounding the purchase of the laurel lane property were so unreasonable that they could not have intended to hold the laurel lane property for investment purposes and that they really purchased the laurel lane property to use as their residence respondent supports his argument by emphasizing that petitioners had a healthy balance_sheet and by pointing to all of the actions they could have takendollar_figure in petitioners’ decision to purchase the laurel lane property may not have been financially sound but it was not unreasonable for them to believe they could supplement their diminishing wages with rental proceeds moreover we do not determine petitioners’ intent on the basis of their financial position because we find the trial testimony of mrs reesink richard 15while petitioners’ financial position has not been fully established by the parties respondent’s analysis of their healthy balance_sheet is misguided respondent places improper emphasis on comparing petitioners’ total assets to total liabilities while ignoring their potential liquidity problems petitioners were unable to rent the replacement_property and mr reesink’s wages had drastically decreased because of his disability on the other hand petitioners had a multitude of current liabilities including their children’s tuition child_support adoption_expenses three mortgage payments a home equity line of credit and other real_property expenses most of petitioners’ assets were invested in real_property and they chose to sell their personal_residence to alleviate their liquidity problems it is unclear whether petitioners spent or retained any proceeds from the litigation settlement or the taxable boot at the time they decided to sell their personal_residence but even if they had retained the money they were still not in the healthy financial position that respondent envisions reesink and scott wright to be credible mrs reesink testified that she never discussed moving to guerneville until after the exchange had been completed and petitioners believed they were in a financial predicament richard reesink testified that petitioners were having a hard time renting the laurel lane property and that he was surprised they sold their primary residence finally scott wright testified that he visited the laurel lane property with the intention of renting it perhaps the strongest indicator of petitioners’ intent at the time of the exchange comes from respondent’s witness--michael reesink he testified that mr reesink had told him on several occasions that petitioners planned to sell their personal_residence and move to guerneville once their children were out of high school mr reesink’s oldest son was born in date the apartment building was sold date and the laurel lane property was purchased date therefore at all times during the exchange process petitioners’ eldest son was only years old moreover he was only years old when petitioners moved into the laurel lane property-- he was still in high school throughout all of the events surrounding the like-kind_exchange michael reesink’s testimony supports the proposition that at the time of the exchange petitioners held the laurel lane property with investment intent on the basis of the foregoing discussion we hold that petitioners held the laurel lane property with investment intent at the time of the exchange therefore petitioners’ sale of the apartment building followed by their purchase of the laurel lane property qualifies as a sec_1031 like-kind_exchange and they are not required to recognize gain on the sale of the apartment building for ii proceeds from litigation settlement sec_61 includes in gross_income all income from whatever source derived unless excluded by a specific provision of the code this statute is construed broadly whereas exclusions from gross_income are construed narrowly 515_us_323 504_us_229 348_us_426 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness dollar_figure 16the small_business job protection act of sbjpa pub_l_no sec stat pincite amended sec_104 to narrow the exclusion for damages received for personal injuries or sickness to damages for personal_injury_or_sickness that is physical effective for amounts received after date see 504_us_229 n preamendment personal injuries or sickness did not include damages pursuant to continued to be eligible for the sec_104 exclusion a taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based in tort or tort-type rights and the damages were received on account of personal physical injuries or physical sickness commissioner v schleier u s pincite prasil v commissioner tcmemo_2003_100 in the context of sec_104 the terms physical injury and physical sickness do not include emotional distress except to the extent of damages not in excess of the amount_paid for medical_care described in sec_213 and b attributable to emotional distress see sec_104 when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement and not the validity of the claim controls whether the amount is excludable under sec_104 united_states v burke u s pincite see also 105_tc_396 t he critical question is in lieu of what was the settlement amount_paid aff’d 121_f3d_393 8th cir the determination of the nature of continued the settlement of purely economic rights but did include nonphysical injuries to the individual such as those affecting emotions reputation or character sbjpa also amended sec_104 to except punitive_damages from the exclusion irrespective of whether they derived from a case involving physical or nonphysical injury the claim is a factual inquiry and is generally made by reference to the settlement agreement in the light of the surrounding circumstances 102_tc_116 aff’d in part rev’d in part on another issue 70_f3d_34 5th cir an express allocation in the settlement agreement of a portion of the proceeds to tort or tortlike claims is generally binding for tax purposes if the agreement was entered into by the parties in an adversarial relationship at arm’s length and in good_faith bagley v commissioner t c pincite robinson v commissioner t c pincite if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite at the beginning of trial petitioners conceded that they should have reported the dollar_figure of settlement proceeds received from michael reesink on their joint federal_income_tax return however petitioners now wish to contest the issue after michael reesink testified that i paid dollar_figure to mr reesink because mr reesink and i had three physical violent confrontations over different times the settlement agreement provided that michael reesink should pay mr reesink dollar_figure as payment in full for his claims arising from the events described in his complaint emphasis added mr reesink did not describe any events rising to the level of physical injuries or physical sickness in his complaint nor did the complaint ask for damages for physical injuries or physical sickness moreover michael reesink’s testimony could just as easily have been referring to emotional distress damages for which would be taxable_income as it could have been for physical injury petitioners bear the burden_of_proof and there is insufficient evidence to lead us to conclude that mr reesink was compensated for physical injuries or physical sickness without more we find that the dollar_figure payment from michael reesink to mr reesink was taxable_income to petitioners iii sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for a sec_6662 and b accuracy-related_penalty for an underpayment resulting from their negligence in failing to substantiate travel_expenses failing to report dollar_figure of settlement proceeds as taxable_income and failing to report dollar_figure of rental gross_receipts under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite we find respondent has met the burden of production for the settlement proceeds travel_expenses and rental receipts sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 also defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to rules or regulations sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id disregard of rules or regulations is intentional if the taxpayer has knowledge of the rule_or_regulation that he disregards id an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_6664 115_tc_43 aff’d f 3d 3d cir reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see 469_us_241 110_tc_297 good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see united_states v boyle u s pincite sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite a substantiation_of_travel expenses petitioners concede that they are unable to substantiate dollar_figure of travel_expenses incurred in searching for replacement_property for the sec_1031 like- kind exchange while petitioners testified that the expenditures were actually incurred and they provided a summary worksheet of the expenses to their tax preparer no summary worksheet was produced petitioners have failed to show reasonable_cause for failure to substantiate their travel_expenses therefore we hold that petitioners are liable for the sec_6662 accuracy-related_penalty on the portion of the underpayment associated with the travel_expenses deducted on their joint federal_income_tax return b settlement proceeds petitioners argue that they provided mr mclaughlin with the closing statement from the sale of the apartment building and the closing statement listed settlement from michael reesink to patrick reesink--dollar_figure separately from the sale proceeds while mr mclaughlin was aware that petitioners received dollar_figure of taxable boot in the like-kind_exchange mr mclaughlin testified that he was not told about the dollar_figure of settlement proceeds petitioners argue that mr mclaughlin confused the two numbers and therefore failed to report the settlement proceeds even if petitioners informed mr mclaughlin about the settlement proceeds we still find petitioners liable for the sec_6662 accuracy-related_penalty both the settlement proceeds and the boot received in the like-kind_exchange were taxable even a cursory review of petitioners’ tax_return would have revealed that the dollar_figure of settlement proceeds was not reported there is no evidence that petitioners ever inquired with a professional or anyone else about the taxability of the settlement payment therefore we hold petitioners have failed to show reasonable_cause and are liable for the sec_6662 accuracy-related_penalty on the portion of the underpayment associated with the settlement proceeds c underreported rental gross_receipts petitioners also concede that they failed to report dollar_figure of rental gross_receipts michael reesink was in charge of keeping the accounting_records for the apartment building he provided mr mclaughlin with handwritten income and expense statements for the apartment building for the tax_year while these statements were sloppily constructed petitioners should have noticed that rental gross_receipts had substantially declined in from what was reported on their and joint federal_income_tax returns while the sale of the apartment building during may have accounted for some of this discrepancy petitioners were well aware that michael reesink’s bookkeeping could not be trusted petitioners failed to make even basic inquiries into the substantial decrease in rental gross_receipts therefore petitioners have failed to show reasonable_cause and are liable for the sec_6662 accuracy-related_penalty on the portion of the underpayment associated with their failure to report dollar_figure of rental gross_receipts iv conclusion we conclude that petitioners’ sale of the apartment building followed by the purchase of the laurel lane property qualifies as a sec_1031 like-kind_exchange moreover we conclude that the dollar_figure of settlement proceeds should have been reported as taxable_income on petitioners’ joint federal_income_tax return finally we conclude that petitioners are liable for the sec_6662 accuracy- related penalty associated with the portions of the underpayment relating to the settlement proceeds the rental income and the travel_expenses in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
